FILE COPY




Kay Lynn Maynard f/k/a Kay                                                  Williams
      Lynn Maynard
     BoothAppellant/s



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 19, 2013

                                     No. 04-12-00585-CV

                    Kay Lynn MAYNARD f/k/a Kay Lynn Maynard Booth,
                                    Appellant

                                               v.

                                      William BOOTH,
                                           Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2010-CVH-001376-D2
                        Honorable Monica Z. Notzon, Judge Presiding


                         CORRECTED ORDER
         Appellee’s brief was due to be filed by May 29, 2013. On May 28, 2013, appellee filed a
motion for extension of time in which to file the brief. The motion is GRANTED and appellee’s
brief is due no later June 28, 2013.
                                                      sbm

                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2013.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court